NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 2 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRODRICK T. COLLINS,                            No.    15-56788

                Plaintiff-Appellant,            D.C. No. 5:13-cv-00308-CJC-
                                                MRW
 v.

ROSS QUINN, Medical Director, individual        MEMORANDUM*
and official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                        Submitted on December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Federal prisoner Brodrick T. Collins appeals pro se from the district court’s

summary judgment in his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort

Claims Act (“FTCA”), alleging deliberate indifference and medical malpractice.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Collins’s

deliberate indifference claim against defendants Quinn and Esquetini because

Collins failed to raise a genuine dispute of material fact as to whether these

defendants delayed or denied Collins appropriate medical care. See id. at 1057-60

(a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to inmate health; neither a difference of opinion

concerning the course of treatment nor mere negligence in diagnosing or treating a

medical condition amounts to deliberate indifference).

      The district court properly granted summary judgment on Collins’s FTCA

claim because Collins failed to raise a genuine dispute of material fact as to

whether Collins’s injuries were proximately caused by defendants’ alleged

malpractice. See Conrad v. United States, 447 F.3d 760, 767 (9th Cir. 2006) (in an

FTCA action, the law of the state in which the alleged tort occurred applies);

Johnson v. Superior Court, 49 Cal. Rptr. 3d 52, 58 (Ct. App. 2006) (elements of

medical malpractice claim under California law); see also Miranda v. Bomel

Constr. Co., 115 Cal. Rptr. 3d 538, 545-46 (Ct. App. 2010) (in a personal injury

action, causation must be proven within a reasonable medical probability based

upon competent expert testimony).


                                           2                                     15-56788
      We reject as without merit Collins’s contention that defendants committed

fraud on the court.

      We do not consider claims dismissed with leave to amend that Collins failed

to re-allege in an amended complaint. See Chubb Custom Ins. Co. v. Space

Sys./Loral, Inc., 710 F.3d 946, 973 n.14 (9th Cir. 2013) (failure to replead claims

after dismissal with leave to amend amounts to waiver).

      AFFIRMED.




                                          3                                   15-56788